Citation Nr: 1029685	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  07-18 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
residuals of intestinal resection with hemorrhoids and anemia as 
a result of Crohn's disease, currently rated as 60 percent 
disabling.

2.  Entitlement to an increased disability evaluation for 
recurrent kidney stones with renal dysfunction, currently rated 
as 80 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1941 to December 
1945.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from various rating determinations of the Pittsburgh, 
Pennsylvania, Department of Veterans Affairs (VA) Regional Office 
(RO).

In a July 2005 rating determination, the RO continued the 60 
percent disability evaluations assigned for the Veteran's 
residuals of intestinal resection with hemorrhoids and anemia as 
a result of Crohn's disease; and recurrent kidney stones with 
renal dysfunction. 

In an April 2007 rating determination, the RO increased the 
Veteran's disability evaluation from 60 to 80 percent for 
recurrent kidney stones with renal dysfunction, effective the 
date of the Veteran's claim for an increased evaluation.

The Veteran subsequently perfected his appeal with regard to both 
issues.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7101(a)(2) (West 2002).


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from October 
1941 to December 1945.

2.	On August 5, 2010, the Board was notified by the RO that 
the Veteran died in July 2010.



CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the merits of the claims at this time.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the Veteran and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2009).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the Veteran's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the RO from which the claim originated (listed 
on the first page of this decision).  


ORDER

The appeal is dismissed.




		
K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


